

115 S2112 IS: Military Sexual Assault Victims Empowerment Act
U.S. Senate
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2112IN THE SENATE OF THE UNITED STATESNovember 9, 2017Mrs. Ernst (for herself and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend the Veterans Access, Choice, and Accountability Act of 2014 to improve the treatment at
			 non-Department of Veterans Affairs facilities of veterans who are victims
			 of military sexual assault, and for other purposes.
	
 1.Short titleThis Act may be cited as the Military Sexual Assault Victims Empowerment Act or the Military SAVE Act. 2.Improvement of treatment for military sexual assault at non-Department of Veterans Affairs facilitiesSubsection (b)(2) of section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended—
 (1)in subparagraph (C)(ii), by striking or; (2)in subparagraph (D)(ii)(II)(dd), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following new subparagraph:  (E)is a victim of a military sexual trauma described in section 1720D(a)(1) of title 38, United States Code..